Citation Nr: 0915120	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  04-15 013	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to an increased rating for back muscle 
strain, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran had initial active duty training from April 3 to 
July 11, 1980, and active duty from November 1980 to March 
1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003, rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, and June 2006 and February 2007 rating 
decisions by the RO in Wichita, Kansas.  These issues were 
remanded by the Board in an action dated in September 2007.  

The Veteran's PTSD rating was increased to 70 percent in a 
recent RO decision (July 2008).  The United States Court of 
Appeals for Veterans Claims (Court) has held that a claimant 
will generally be presumed to be seeking the maximum benefits 
allowed by law and regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded, or until the veteran withdraws 
the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  In the 
instant case the veteran has specifically requested a 100 
percent rating for his PTSD.  Therefore the Board concludes 
that the issue of entitlement to a higher rating for PTSD 
remains open and is properly before the Board.  

The Veteran's claim of entitlement to total disability 
evaluation based on individual unemployability (TDIU) was 
also remanded because the Board determined that the TDIU 
claim was inextricably intertwined with the PTSD and spine 
increased rating claims.  During the course of the remand the 
RO granted entitlement to TDIU.  As the RO's grant of 
entitlement to TDIU constitutes a total grant of the benefit 
sought on appeal, that issue is no longer on appeal, and 
therefore is not before the Board.  


FINDINGS OF FACT

1.  The Veteran's PTSD is evidenced by orientation in all 
spheres, absence of unusual mannerisms or physiological signs 
of anxiety, absence of delusional thinking, auditory or 
visual hallucinations, and presence of recurrent nightmares 
and flashbacks, as well as reduced concentration and problems 
with impulsive judgment.  

2.  The Veteran's back muscle strain is evidenced by 
limitation of flexion of the thoracolumbar spine to 65 
degrees, with pain beginning at 50 degrees, and no evidence 
of ankylosis. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.14, 4.130, Diagnostic Code 9411 (2008).  

2.  The criteria for an increased rating for the veteran's 
back muscle strain have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10, 4.14, 4.40, 4.45, 4.7, 4.71a, 
Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) (Mayfield 
I), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2006 and October 2007.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

The Veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was apprised that, to substantiate his increased 
rating claims, he must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disabilities and the effect that worsening 
has on his employment.  He was given the detailed rating 
criteria for both of the disabilities for which he seeks 
higher ratings, and was provided examples of the types of 
medical and lay evidence that the claimant may submit or ask 
VA to obtain that are relevant to establishing entitlement to 
increased compensation.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  While the notifications did not specifically 
mention that he should provide evidence demonstrating the 
effect that worsening had on his daily life, the Board notes 
that the October 2007 VCAA notification informed him that he 
should provide statements from people who have witnessed how 
his symptoms have affected him, which, since he is not 
employed, would logically include his daily life activities.  
The Board therefore finds that the RO's notifications to the 
Veteran were in substantial compliance with the holding in 
Vazquez-Flores, supra.  See Mayfield I at 130 (notice letter 
to claimant was in substantial compliance with regulation).    

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment record (STR) (which contains both medical 
treatment records and non-treatment medical records such as 
reports of physical examinations and reports of diagnostic 
studies, as well as administrative documents and dental 
treatment records), and post-service medical records, Social 
Security Administration (SSA) records, and secured 
examinations in furtherance of his claims.  VA has no duty to 
inform or assist that was unmet.  

II.  PTSD

The veteran's claim for an increased rating for his PTSD 
originated with a June 2006 rating decision whereby the RO 
awarded a temporary 100 percent rating for a period of 
hospitalization related to his service-connected PTSD, and 
then, following the hospitalization, returned the PTSD 
evaluation to the previously awarded 50 percent.  The 
veteran's attorney submitted a notice of disagreement (NOD) 
with the June 2006 rating decision's 50 percent evaluation 
after hospitalization, precipitating this appeal.  

The Veteran was admitted to a VA hospital in April 2006 for 
treatment of his PTSD.  His admission examination, conducted 
by a psychiatrist, revealed that the Veteran had a cranial 
deformity secondary to craniosynostosis (which is not service 
connected).  The Veteran was alert and oriented times four; 
his grooming was good, and he made good eye contact.  There 
were no abnormal psychomotor activities or mannerisms.  
Speech was regular in rate and rhythm, and was clear and 
coherent.  Mood was described by the Veteran as depressed.  
Affect was congruent.  Thought processes were linear and goal 
directed.  The Veteran denied any current suicidal or 
homicidal ideation.  There were no auditory or visual 
hallucinations, and no paranoia or delusional thinking, 
recurrent flashbacks, intrusive memories of trauma, or 
recurrent nightmares.  Memory, concentration, and fund of 
knowledge were grossly within normal limits.  Insight was 
termed partial, and judgment fair.  

A diagnosis was made utilizing the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV) criteria.  The DSM-IV Axis I (clinical 
disorders and other conditions that may be a focus of 
clinical attention) diagnosis was PTSD, chronic with acute 
exacerbation; and rule out cognitive disorder, not otherwise 
specified.  Axis II (personality disorders and mental 
retardation) diagnosis was deferred.  The Axis III (general 
medical conditions) diagnosis listed diabetes mellitus, 
seizure disorder, and hypertension.  In Axis IV (psychosocial 
and environmental problems) the examiner noted unemployment, 
a spouse with diagnosed cancer and bipolar mood disorder, 
financial strain, and psychiatric symptoms.  The Axis V 
(global assessment of functioning (GAF) score) report was 55.  

The report of another examination the day before release in 
May 2006 reported that the Veteran's thoughts were goal-
directed without tangentiality or circumstantiality.  There 
were no loosening of associations or flight of ideas; he was 
able to communicate without difficulty.  The Veteran reported 
that he had hallucinations approximately 12 to 15 times per 
year, which he described as hearing a sound briefly, even 
though there is nothing there to cause it.  He denied any 
other sort of delusions or hallucinations.  Eye contact was 
maintained, and the Veteran was cooperative, with no 
inappropriate behavior noted.  He denied any suicidal or 
homicidal thoughts.  He was able to maintain personal hygiene 
and other basic activities of daily living.  He was oriented 
as to time, person, and place.  

Immediate memory was mildly impaired, but recent and remote 
memory were unimpaired.  The Veteran denied any obsessive or 
ritualistic behavior.  The Veteran's speech rate and flow 
were normal.  The Veteran reported that he gets panic attacks 
whenever he is in large crowds, and that they last from five 
minutes to one hour.  The Veteran reported a history of 
depression, but also reported that his mood was improved.  He 
denied any impaired impulse control.  He reported having 
nightmares and "fighting in his sleep."  

The DSM-IV Axis I diagnosis was PTSD.  There was no Axis II 
diagnosis.  The Axis III diagnoses were insulin dependent 
diabetes mellitus; history of craniosynostosis; seizure 
disorder; hypertension; diabetic neuropathy; GERD; 
hypercholesterolemia; and history of stroke.  In Axis IV the 
examiner identified the veteran's problems as limited income, 
chronic medical illnesses, history of trauma during service, 
and illness in his wife.  The Axis V GAF score was 50.  The 
examiner noted that the Veteran's PTSD by itself would not 
keep him from gainful employment, and noted that the Veteran 
had significant other serious problems, including diabetes, 
neuropathy, and a history of stroke and seizures, which, in 
combination, render him unemployable.  

The Veteran has had several hospitalizations related to his 
PTSD, and the examinations reported in connection with the 
hospitalizations do not vary substantially from those 
reported above.  Most recently, the record shows that he was 
released from a period of hospitalization in late 2007 
because his mother became very ill.  While at home his mother 
passed away, which, according to a February 2008 discharge 
summary, set him back as regards his depression.  The 
examiner noted that the Veteran was having problems with 
nightmares related to family situations, and that he had 
stopped his medications and had not attended group therapy 
sessions for about a month.  

Examination revealed that the Veteran was alert and oriented 
times four; grooming and eye contact were excellent.  He had 
no unusual mannerisms or physiological signs of anxiety.  
Speech was regular in rate and rhythm, and was coherent.  The 
Veteran's thought processes showed no evidence of delusional 
thinking or auditory or visual hallucinations.  He reported 
problems with recurrent nightmares and flashbacks, mostly 
about a specific incident in service.  Concentration was said 
to be somewhat reduced, and he reported some problems with 
impulsive judgment.  

The DSM-IV Axis I diagnosis was PTSD and depression, not 
otherwise specified.  There was no diagnosis in Axis II.  The 
Axis III diagnoses consisted of diabetes, a grand mal type 
seizure disorder, hypertension, history of cranial 
synostosis, hyperlipidemia, and peripheral neuropathy.  In 
Axis IV the examiner identified the veteran's problems as the 
Veteran's wife's mental and physical illness, and financial 
strain.  The Axis V GAF score was 55 on admission, and 60 on 
discharge.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations, and on 
the ability to function under the ordinary conditions of 
daily life.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Court has indicated that, when an increased rating is 
sought by an appellant, staged ratings must be considered 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  Here, as noted, the AOJ has increased the 
Veteran's PTSD rating to 70 percent, effective June 1, 2006.  
As explained below, the Board finds no evidence of record 
that would warrant staging the Veteran's increase any 
differently than the AOJ has.  

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under Diagnostic Code 9411, a 50 percent evaluation is 
warranted if the evidence establishes that there is 
occupational and social impairment, with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation is warranted if the evidence 
establishes there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.  
38 C.F.R. § 4.130.

A 100 percent evaluation is warranted if the evidence 
establishes there is total occupational and social impairment 
due to such symptoms as gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  38 C.F.R. § 4.130.

Here, the Board finds that a higher, 100 percent, rating is 
not warranted for the Veteran's PTSD.  The medical evidence 
does not show that there is total occupational and social 
impairment due solely to the Veteran's PTSD.  There is no 
evidence of symptoms tantamount to gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  To the contrary, the Veteran's PTSD 
symptomatology as reported on several mental status 
evaluations over a period of several years falls far short of 
warranting a total rating.  Thus, the Board finds that the 
Veteran's disability picture as regards PTSD disability more 
nearly approximates the criteria required for the currently 
assigned 70 percent disability rating than for a higher, 100 
percent, rating.  The claim for a 100 percent rating for PTSD 
therefore is denied.  The preponderance of the evidence is 
against the claim.

III.  Back

The veteran's claim for an increased rating for his back 
muscle strain arose when the RO ordered a review examination 
of this service-connected disability, given in February 2007, 
and then issued its February 2007 rating decision continuing 
the 40 percent disability rating first awarded by a July 2003 
rating decision.  Again, without having filed a claim for an 
increased rating, the veteran, through counsel, submitted an 
NOD to the continuation of the assigned 40 percent rating.  

The Veteran's February 2007 review examination reported that 
the Veteran had not been seen at that VA facility for any 
back-related treatment since initiating care there in 2005.  
The Veteran reported that his back disability was manifested 
by pain in the mid-thoracic vertebrae radiating to the 
muscles, with occasional spasms that grab him and take him to 
his knees.  He reported flare-ups that occur every two weeks, 
and that last up to 24 hours, due to sitting or standing too 
long.  The examiner reported that the Veteran walked unaided, 
and that he had no history of back surgery.  

The examiner noted that at the time of a March 2006 
examination, x-rays showed all vertebral bodies were normal 
in height, and showed no evidence of fracture or bony 
destruction.  The pedicles were intact, and the SI joints 
were normal.  The interspaces were well maintained, and 
visualized paraspinal soft tissues were unremarkable.  The 
radiologist's impression was normal lumbar spine, with no 
evidence of intervertebral disc syndrome (IVDS).  The 
examiner also reported that on the Veteran's last neurology 
follow-up in January 2007, the Veteran's motor examination 
was normal; stocking distribution loss of sensation in the 
ankles and feet were noted to be diabetic peripheral 
neuropathy.  It was noted that the Veteran was being treated 
for urinary incontinence, but the origin of the incontinence 
was not noted.  

On examination, the examiner reported that the Veteran was 
alert, fully oriented, and obese.  He was not in any 
distress.  Posture was normal, with no postural 
abnormalities, fixed deformities, or muscular abnormalities 
of the back.  Gait was normal.  The spine was straight, the 
head position was normal, and curvatures of the spine were 
intact.  The back was symmetrical in appearance and during 
motion of the spine.  There was mild tenderness over the 
lower lumbar spinous process and paravertebral musculature.  
There was no spasm or guarding, but there was painful motion.  

On repetitive use there was no additional loss of motion or 
function.  The Veteran was in pain, primarily muscular, 
between 50 and 65 degrees of forward flexion and five to 20 
degrees of backward extension, and at the end of bilateral 
lateral flexion and end of rotation.  There was no weakness.  
Range of motion testing revealed flexion to 65 degrees, 
extension to 20 degrees, lateral flexion to 15 degrees to the 
left and 20 degrees to the right.  Rotation was to 30 degrees 
both left and right.  There was no indication of muscle spasm 
or guarding that was severe enough to result in an abnormal 
gait or abnormal spinal contour.  Neurological examination 
revealed loss of sensation in a stocking distribution of both 
lower extremities, consistent with the Veteran's diagnosed 
diabetes mellitus.  The examiner reported that sensation, 
tone, volitional control, and reflexes were reported normal 
on a recent neurologic evaluation, with no incontinence.  

Review of x-rays done the year before suggested minimal and 
insignificant anterior degenerative osteophytic changes noted 
at L2-L3, and earlier x-rays in July 2003 showed mild 
anterior degenerative spurring at L2-L3.  

The examiner diagnosed chronic lumbar strain, very early 
degenerative changes at anterior L2-L3, of no clinical 
significance.  The examiner noted that the Veteran does not 
have any related radiculopathy, no evidence of IVDS, and no 
incapacitating episodes.  The examiner opined that the 
current condition of the Veteran's back would prevent him 
from sustaining any gainful employment that would require him 
to stand for periods of greater than 30-45 minutes at a time, 
repeatedly lift greater than 25 pounds, to dig or shovel, or 
to labor in anything other than a sedentary activity.  The 
examiner summarized that the Veteran's back disability had a 
moderate effect on function during flare-up, and moderate 
effect on daily activities.  

As noted, the Veteran's spine disability has been rated as 
being 40 percent disabling.  Disabilities of the spine are 
evaluated under a General Rating Formula for Diseases and 
Injuries of the Spine.  38 C.F.R. § 4.71a.  The General 
Rating Formula is for use with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  A note calls for evaluation of any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the Veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as 
noted above, the effects of pain on use, functional loss, and 
incoordination were taken into account in assessing the range 
of motion of the Veteran's spine.

Under the General Rating Formula, a 20 percent evaluation is 
for application with forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A 40 percent evaluation is for application when there is 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is for application when there 
is unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation is for application when there is 
unfavorable ankylosis of the entire spine.  Id.  

Alternatively, the rating criteria provide a Formula for 
Rating Intervertebral Disc Syndrome (IVDS) Based on 
Incapacitating Episodes rather than the General Rating 
Formula.  However, the Veteran is not service connected for 
IVDS.  

The Veteran's spine examination of February 2007 showed that 
he could flex his thoracolumbar spine to 65 degrees, with 
pain beginning at 50 degrees of forward flexion, and extend 
to 20 degrees, with pain beginning at five degrees.  Assuming 
that the onset of pain constituted a limitation of motion, 
the combined range of motion of the thoracolumbar spine was 
150 degrees.  With these objective findings, there is no 
basis for an increased, 50 percent, rating, because there is 
no evidence of any ankylosis in the spine, as is required for 
a higher rating.  

As noted, a note calls for evaluation of any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  Here, the Board can find no 
evidence of any objective neurological abnormality associated 
with the Veteran's back disability.  The February 2007 
examiner noted that an earlier examiner had noted that the 
Veteran was being treated for urinary incontinence, but the 
February 2007 examiner specifically reported that there was 
no incontinence.  The Veteran suffers from loss of sensation 
in a stocking distribution of both lower extremities, but 
this has been associated with his non-service-connected 
diabetes mellitus.  The February 2007 examiner also noted 
that the Veteran does not have any related radiculopathy.  
The Board therefore finds that there is no evidence that the 
Veteran has any objective neurologic abnormalities due to 
back muscle strain that would warrant rating separately under 
an appropriate diagnostic code.  

In sum, the Board finds that the Veteran's spine disability 
does not warrant a higher rating, and does not warrant a 
separate rating for a related neurologic abnormality.  The 
preponderance of the evidence is against the claim.  

With respect to both the PTSD and back rating claims, the 
evidence does not show an exceptional or unusual disability 
picture as would render impractical the application of the 
regular schedular rating standards.  See 38 C.F.R. § 3.321 
(2008).  It is undisputed that each disability has some 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2008).  
In this case, as noted above, the symptoms the Veteran 
experiences are specifically addressed in the schedular 
criteria.  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes that a remand to the RO for referral of 
these issues to the VA Central Office for consideration of 
extraschedular evaluations is not warranted.  


ORDER

Entitlement to an increased rating for posttraumatic stress 
disorder, currently evaluated as 70 percent disabling, is 
denied.

Entitlement to an increased rating for back muscle strain, 
currently evaluated as 40 percent disabling, is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


